DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e)with reference to Application Number:  2/16/2017 filed on 62/459,773


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a series of protruding regions each having a first height”, “a series of enclosed openings having a second height”, and “each of the series of bridges having a bridge height smaller than the first height and the second height”. Based upon applicant’s specification and drawings, the first two heights appear to refer to the height in the 
Claim 8 recites the limitations “a series of support regions each having a first height”, “each of the series of enclosed openings having a second height”, and “each of the series of bridges having a bridge height smaller than the first height and the second height”. Based upon applicant’s specification and drawings, the first two heights appear to refer to the height in the y-plane of the flex frame i.e. the thickness of the frame from the bottom surface attached to the sleeve and the top surface facing away from the sleeve. The third height, the height of the bridge, appears to refer to the height in the x-plane of the flex frame i.e. the length from the upper portion to the lower portion. Therefore it is unclear from the claim what dimension “the height” refers to. The limitation should be corrected to consistently refer to the same dimension with the term “the height”. For the purposes of examination, the first and second heights will be interpreted as the thickness of the frame and the third height will be interpreted as the length of the frame. Claims 9-20 rejected on the same grounds due to their dependency.
Claim 8 recites the limitation “the series of protruding regions" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claim should be corrected to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-10, 13, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamplin et al. (US 9,161,878).
Regarding claim 8, Pamplin teaches, a compression garment, comprising:  
a fabric sleeve (Fig. 2, 14);  
a flex frame arranged at an exterior surface of the fabric sleeve (fig. 2, flex frames 20a-20g), the flex frame defining a broad surface (see Fig. 3B) and comprising, 
a series of support regions each having a first height (see Fig. 3B, strut 21c, raised portion of the strut is the most thick portion of the flex frame); 
a series of enclosed openings, each of the series of enclosed openings having a second height and passing orthogonally through the broad surface of the flex frame, the series of enclosed openings arranged in an alternating sequence with the series of protruding regions (see Figs. 3A and 3B, enclosed openings 22c having a smaller thickness than the protruding region and being located alternate with the protruding regions within the frame); 
a series of bridges of unitary construction with the series of support regions (Fig. 3b, 25c) and the series of enclosed openings, each of the series of bridges having a bridge height smaller than the first height and the second height (see Fig 3B, as stated above, this height is being interpreted as the height in the y-direction as opposed to referring to the thickness of the frame, therefore the bridges shown in 3B have a smaller height than that of the struts and enclosed openings) and coupling adjacent support region-enclosed opening pairs of the series of protruding regions and the series of enclosed openings (see figs. 3a and 3b showing bridges connecting these portions of the frame).
Regarding claim 9, Pamplin further teaches a body of shape memory material (Fig. 3a, 40), the shape memory material comprising at least one of a shape memory alloy and a shape memory polymer (see col. 11, lines 31-33), at least part of the shape memory material retained 
Regarding claim 10, Pamplin further teaches a flexible backing coupled to an exterior surface of the flex frame (Fig. 8A, 106), the flexible backing comprising a set of strips with a set of fasteners arranged at opposing ends of the set of strips (see Fig. 2, 16a; see col. 11, lines 49-52; see col. 5, lines 13-19).
Regarding claim 13, Pamplin further teaches wherein a thickness of the flex frame is greatest at each of the series of support regions (see Fig. 3B, frame is thickest at protrusions 21c located on support strut).
Regarding claim 14, Pamplin further teaches wherein the series of support regions comprises a first set of grooves arranged at first edges of the series of support regions (Fig. 3B, top groove 28c) and a second set of grooves arranged at second edges of the series of protruding regions (Fig. 3B, lower groove 27c).
Regarding claim 16, Pamplin further teaches wherein the first body of shape memory alloy crosses over itself proximal each of the series of enclosed openings (see Fig. 3a; see col. 11, lines 31-33)
Regarding claim 18, Pamplin further teaches wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used), the first and second flex frames controlled independently of each other, and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the first flex frame and application of the current definition to the second flex frame (see col. 13, lines 38-48, the times can operate independent of one another, providing current to each frame).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Shah et al. (US 6,509,094).
Regarding claim 1, Pamplin teaches a compression garment (see abstract and Fig. 2), comprising:

A flex frame arranged at an exterior surface of the fabric sleeve (fig. 2, flex frames 20a-20g), the flex frame defining a broad surface (see Fig. 3B) and comprising:
A series of protruding regions each having a first height (Fig. 3B, 21c), wherein a thickness of the flex frame is greatest at each of the series of protruding regions (see Fig. 3B, raised portion of the strut is the most thick portion of the flex frame), and wherein the series of protruding regions comprises a first set of grooves arranged at a first edge of the series of protruding regions (Fig. 3B, top groove 28c) and a second set of grooves arranged at second edges of the series of protruding regions (Fig. 3B, lower groove 27c);
A series of enclosed openings each having a second height, each of the series of enclosed openings passing orthogonally through the broad surface of the flex frame, the series of enclosed openings arranged in an alternating sequence with the series of protruding regions (see Figs. 3A and 3B, enclosed openings 22c having a smaller thickness than the protruding region and being located alternate with the protruding regions);
A series of bridges of unitary construction with the series of protruding regions and the series of enclosed openings (Fig. 3b, 25c), each of the series of bridges having a bridge height smaller than the first height and the second height (see Fig 3B, as stated above, this height is being interpreted as the height in the y-direction as opposed to referring to the thickness of the frame, therefore the bridges shown in 3B have a smaller height than that of the struts and enclosed 
	A first body of shape memory material, the first body of shape memory material comprising a shape memory alloy retained at the first set of grooves and the second set of grooves in a crossed arrangement (Fig. 3a, 40; see col. 12, lines 47-65)
A controller comprising a microprocessor, the controller electrically connected to at least one of the first body of shape memory material and the second body of shape memory material (Fig. 2, 50; see col. 11, lines 39-45) and comprising an active mode wherein, in the active mode
The controller applies a threshold current definition to at least one of the first and the second bodies of shape memory material and, in response, the body of shape memory alloy transitions from a first length to a second length, the second length smaller than the first length (see Fig. 8A, 118; see also col. 11, lines 63-65); and
	A flexible backing coupled to an exterior surface of the flex frame, the flexible backing comprising a set of strips with a set of fasteners arranged at opposing ends of the set of strips, wherein each of the set of strips is configured to wrap circumferentially around the fabric sleeve (Fig. 8A, 108; see col. 5, lines 13-19; see also col. 15, lines 21-25).
Pamplin does not teach a second body of shape memory material comprising a shape memory polymer coupled to at least one of the first body of shape memory material and the flex frame.
However, Shah teaches a method of making shape-memory material (see abstract) wherein the shape memory alloy is coated with a polymer material (see fig 1, step 2).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to coat the shape memory alloy of Pamplin with a polymer, as taught by Shah, for the purpose of extending the alloy’s useful life (see col. 1, lines 40-45 of Shah). Further, it would be obvious to use a shape-memory polymer in order to keep the shape memory properties of the wire and Pamplin teaches that shape-memory polymers may be used in the compression device (see col. 7, lines 45-65).
Regarding claim 2, Pamplin further teaches wherein the first body of shape memory material crosses over itself proximal each of the series of enclosed openings (see Fig. 3a; see col. 11, lines 31-33)
Regarding claim 4, Pamplin further teaches wherein the controller is configured to apply a set of stimulation patterns (see fig. 4; see col. 13, lines 25-51), wherein each of the set of stimulation patterns comprises a current parameter for manipulation of at least one of the first and the second bodies of shape memory material in the active mode (see Fig. 4, 54; see col. 13, lines 25-29) and a temporal parameter associated with the current parameter (see Fig. 4, 58; see col. 13, lines 38-47).
Regarding claim 5, Pamplin wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used), the first and second flex frames controlled independently of each other, and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the first flex 
Regarding claim 6, Pamplin, as modified by Shah, further teaches wherein the first body of shape memory material comprises a shape memory alloy and the second body of shape memory alloy comprises a shape memory polymer at least partially surrounding the shape memory alloy (see col. 7, lines 45-65; see Shah Fig. 2; Shah teaches coating a shape-memory alloy with polymer; as modified, the polymer would be shape-memory polymer in order to retain the same properties) , the shape memory polymer comprising an expanded state and a compressed state, wherein the transition from the expanded state to the compressed state occurs in response to a predetermined temperature change of the shape memory alloy (see Pamplin Figs. 5A and 5B, see also col. 13, lines 55-67).
Regarding claim 11, Pamplin further teaches wherein the body of shape memory material comprises a shape memory alloy retained by the series of support regions in a crossed arrangement along a length of the flex frame (see Fig. 3A, see col. 11, lines 31-33).
Pamplin does not teach a second body of shape memory material comprising a shape memory polymer coupled to at least one of the first body of shape memory material and the flex frame.
However, Shah teaches a method of making shape-memory material (see abstract) wherein the shape memory alloy is coated with a polymer material (see fig 1, step 2).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to coat the shape memory alloy of Pamplin with a polymer, as taught by Shah, for the purpose of extending the alloy’s useful life (see col. 1, lines 
Regarding claim 12, Pamplin further teaches wherein the shape memory polymer comprises a first morphological state and a second morphological state (see col. 7, lines 59-65; col. 11, lines 8-16, the polymer lengthens or shortens based on temperature), wherein a transition from the first morphological state to the second morphological state is induced by a morphological change to the shape memory alloy (see col. 13, lines 38-54, the current is applied to the alloy to heat it up and change its shape; as modified, the polymer would also be heated as it is coated on the alloy).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Shah et al. (US 6,509,094) as applied to claim 1 above, and further in view of Joseph (US PGPub 2012/0101417).
Regarding claim 3, Pamplin teaches all previous elements of the claim as stated above. Pamplin does not teach a connection from the controller to a vehicle power source.
However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Pamplin to have a connection from the controller to a vehicle power source, as taught by Joseph, for the purpose of being able to .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Shah et al. (US 6,509,094) as applied to claim 1 above, and further in view of Holschuh et al. (US PGPub 2015/0073318).
Regarding claim 7, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin does not teach wherein the second body of shape memory material comprises a set of magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material.
However, Holschuh teaches an analogous compression garment with shape memory alloys (see abstract and Fig 1) wherein the shape memory material comprises a set of magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material (see paragraph 49, magnetic fields can be the stimulus used to change the shape of the shape memory material).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shape memory material of Pamplin to have magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material, as taught by Holschuh, for the purpose of using a known stimuli to trigger the shape memory properties of the alloy.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) and further in view of Johnson et al. (US PGPub 20170312161).
Regarding claim 15, Pamplin teaches all previous elements of the claim as stated above. Pamplin wherein the series of support regions comprises a set of magnetic elements coupled to edges of the series of support regions, the set of magnetic elements providing a magnetic field for retention of the body of shape memory alloy.
However, Johnson teaches an analogous active compression therapy device (see abstract and Fig. 1) wherein magnetic fasteners are used to tighten the system around the body (see paragraph 126).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the support regions of Pamplin to have magnetic elements, as taught by Johnson, for the purpose of using a known method of securing a device to the user. As modified, the magnetic elements provide a magnetic field for retention of the body of shape memory alloy, as the magnets inherently provide a magnetic field and the shape memory alloy would be attracted to the field and held in place.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) and further in view of Joseph (US PGPub 2012/0101417).
Regarding claim 17, Pamplin teaches all previous elements of the claim as stated above. Pamplin does not teach a connection from the controller to a vehicle power source.
However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Pamplin to have a connection from .
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Kazanchyan et al. (US PGPub 2016/0331620).
Regarding claim 19, Pamplin teaches all previous elements of the claim as stated above. Pamplin does not teach a biometric sensor subsystem, coupled to the controller that generates a biometric dataset for the user, and wherein at least one of the current parameter and the temporal parameter is determined based on the biometric dataset of the user.
However, Kazanchyan teaches ana analogous compression device (see abstract and Fig. 1) comprising a biometric sensor subsystem (see paragraph 116, intelligent control based on sensor information), coupled to the controller that generates a biometric dataset for the user (see paragraph 116, the device gathers biometric data), and wherein at least one control parameter is determined based on the biometric dataset of the user (see paragraph 116, control of the compression of the device is based on sensed data). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Pamplin to include a biometric sensor subsystem, as taught by Kazanchyan, for the purpose of controlling the device based on feedback from body sensors in order to maximize recovery efficiency (see paragraph 116 of Kazanchyan).
Regarding claim 20, Pamplin further teaches wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used), the .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 15/899,434 (reference application). 
Claim 2 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 15/899,434 (reference application). 
Claim 3 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of copending Application No. 15/899,434 (reference application). 
Claim 4 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 15/899,434 (reference application). 
Claim 5 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of copending Application No. 15/899,434 (reference application). 
Claim 6 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of copending Application No. 15/899,434 (reference application). 
Claim 7 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 15/899,434 (reference application). 
Claim 8 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 15/899,434 (reference application). 
Claim 9 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 15/899,434 (reference application). 
Claim 10 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 15/899,434 (reference application). 
Claim 11 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of copending Application No. 15/899,434 (reference application). 
Claim 12 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 15/899,434 (reference application). 
Claim 13 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 15/899,434 (reference application). 
Claim 14 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 15/899,434 (reference application). 
Claim 15 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 15/899,434 (reference application). 
Claim 16 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 15/899,434 (reference application). 
Claim 17 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of copending Application No. 15/899,434 (reference application). 
Claim 18 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of copending Application No. 15/899,434 (reference application). 
Claim 19 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of copending Application No. 15/899,434 (reference application). 
Claim 20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of copending Application No. 15/899,434 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holschuh et al. (US PGPub 2017/0304136) which discloses a method of securing a smart-wire material around a groove; Wyatt et al. (US PGPub 2016/0374886) which discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799